DETAILED ACTION
This FINAL action is in response to Application No. 16/085,895 filed 09/17/2018 which claims priority to PCT/US17/38253 filed on 6/20/2017 which claims priority to Provisional Application No. 62/352,377 filed 6/20/2016.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The amendment presented on 02/21/2022 which provides change to claims 1, 6, 7, 19, and 22 is hereby acknowledged. Claims 1, 3-7, and 9-22 are currently pending.

Response to arguments
Applicant argues that the combination of Vilnai and Tingler do not teach “transmitting a pre-authorization request message to issuer bank computer based on the calculated pre-authorization amount associated with the account for approval, the pre-authorization request message including at least the pre-authorization amount,” and “upon receiving a pre-authorization response message from the issuer bank computer, authorizing the fuel dispenser to dispense fuel to the vehicle up to the determined pre-authorization amount”.  However, regarding Tingler, it appears Applicant is focusing on the “specified monetary amount” from [0019] and [0024] rather than the alternative presented in Tingler, which is a calculated specified value.  Specifically, “if no specified value is set by the user in step 105, the method continues with calculating a specified value from the user's prior purchase history in step 111 (Tingler, [0024]).  Tingler is relied on for the suggestion of calculating the amount (with “additional offset”) for pre-authorization based on current fuel prices, the size of the user's fuel tank (Tingler, [0024]).  Tingler goes on “[o]nce the specified value is either retrieved or calculated, an authorization of the specified value is requested in step 113. In step 115, an authorization is received for the specified monetary value from a financial institution or financial account associated with the user (assuming of course that the user has sufficient funds in the account) (Tingler, [0025]). Applicant goes on to discuss Vilnai and asserts that “the remote server, onsite computer, and third party fuel control system…are not issuer computers [and]…do not pre-authorize an amount for a financial transaction”.   However, this does not affect the position that Tingler teaches “transmitting a pre-authorization request message to issuer bank computer based on the calculated pre-authorization amount associated with the account for approval, the pre-authorization request message including at least the pre-authorization amount,” and “upon receiving a pre-authorization response message from the issuer bank computer, authorizing the fuel dispenser to dispense fuel to the vehicle up to the determined pre-authorization amount.”
Applicant next argues that “Tingler does not teach or suggest transmitting a pre-authorization request message to an issuer bank computer based on the pre-authorization amount that is calculated based on the vehicle type and the database of vehicle information in the database that is separate from the user payment account” without ever addressing Lamb over which this limitation is rejected in combination.  Lamb is cited to suggest obtaining the specific vehicle's fuel tank capacity from the vehicle manufacturer’s database or third party database to convert (calculation) the fuel level data during a fuel purchasing event (Lamb, [0050], [0101]).  Tingler discloses calculating a pre-authorization amount based on the vehicle’s stored fuel tank size, and transmitting the pre-authorization request to an issuer bank computer. The combination of Tingler and Lamb clearly suggests “transmitting a pre-authorization request message to an issuer bank computer based on the pre-authorization amount that is calculated based on the vehicle type and the database of vehicle information in the database that is separate from the user payment account”.
Applicant next states “there is no teaching or suggestion that after dispensing of the fuel to the vehicle is completed, generating a second authorization request message notifying the issuer computer to release the pre-authorization amount held on the user payment account.”  While Tingler discloses “[o]ften a pre-authorization amount at the pump places a … hold on an account, which is often held back from the customer's available balance. Portions of the hold that are not used in the subsequent transaction may nevertheless … be released (Tingler, [0017])”, Bellamy is relied on to disclose an actual request message completing the sale, and releasing the hold. See the rejections below.
Regarding claim 6, new reference Bellamy is relied on to teach the limitations.
Regarding claim 9, Applicant argues “there is no teaching or suggestion that an identifier for the vehicle is determined by using optical character recognition to convert an image of a license plate within the image of the vehicle into text.”  However, the Examiner fails to see how the Applicant-cited portion ([0276]) of Vilnai teaches any different. Vilnai uses optical character recognition to pull characters off a 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 (and similarly in claim 7), “the vehicle type and the database of vehicle information in the database” is unclear. The phrase “the database” is recited twice in this phrase making it unclear.

Dependent claims not mentioned inherit the deficiencies of their parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-7, 9, 10, 13-20, and 22, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilnai (US 2015/0242855 A1, cited on IDS received 06/27/2019) in view of Tingler (US 2017/0180012 A1, priority to provisional application 62/269,891 filed December 18, 2015), in view of Bellamy et. al (US 2014/0172157 A1, hereafter referred to as “Bellamy”), and further in view of Lamb et al. (US 2014/0129426 A1, hereafter referred to as “Lamb”).

Regarding claim 1, Vilnai teaches a method comprising: 
a) detecting, by a computer comprising a processor and a memory, a presence of a vehicle at a fuel dispenser by receiving information relating to an image of at least a portion of the vehicle at or approaching a resource provider by optically recognizing vehicle identification information from the vehicle; More specifically, at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0041]).  In some embodiments of the invention, the fuel inlet monitoring system is activated, and the at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0099]). Analyzer 510 optionally comprises a license plate recognition (LPR) module. LPR module is configured to recognize the registration number of the vehicle, typically by applying an optical character (OCR) algorithm to the images obtained by imaging device 502, using cameras 504, 506 and/or other cameras (not shown) (Vilnai, [0276]).
b) determining, by the computer, a user payment account based on the information relating to the image.  More specifically, identifier module 504 can access and/or receive one or more than one part of the specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet monitoring system (e.g. the license plate number of the vehicle, the Vehicle Identification Number (VIN) of the vehicle, the location of a decal placed on the vehicle). Identifier module 504 can use information from the database in order to identify the vehicle and/or vehicle driver and/or vehicle passenger (Vilnai, [0224], account).  The at least one database contains a specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet monitoring system, including at least one of the following types of information: a credit card associated with the vehicle, debit card associated with the vehicle, a fuel card associated with the vehicle (Vilnai, [0127]).
c) determining, by the computer, a pre-authorization amount for a financial transaction by: 
identifying a vehicle type of the vehicle based on the image; 
querying a database of vehicle information based on the vehicle type in order to obtain a resource capacity for the vehicle...  More specifically, optionally, the at least one database contains a general list of vehicle models including at least one of the following types of information: the shape of the vehicle and its components, the physical dimensions of the vehicle and its components, the location of the vehicle's fuel inlet, the type of fuel the vehicle uses, the maximum size of the vehicle's fuel tank (Vilani, [0126]).  Once the identification indicia are interpreted, by the internal computer in camera 102 and/or independent computer 130, an authorization request is sent to one or more of a remote server, an onsite computer running local software, and a third party fuel control system (Vilnai, [0168]).  The authorization response, received from the remote server and/or onsite computer running local software includes a set of parameters, such as the fuel type that the vehicle is allowed to use, the maximum quantity of fuel authorized for each individual purchase, the maximum quantity of fuel authorized each week, the maximum money value of the purchase. These parameters may be based on information received from the client registering a vehicle or may be based on data base records of the size of different vehicles' fuel tanks, types of fuel used by different vehicles, etc. (Vilnai, [0179]).  Vilnai additionally discloses the shut off feature is activated even when the fuel nozzle remains in the fuel inlet, if the amount of fuel dispensed exceeds a certain pre-determined amount. For example, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]).   Fuel dispensing may require both an authorization from the fuel inlet monitoring system indicating that the fuel delivery nozzle is inserted inside an authorized vehicle fuel inlet and a separate payment authorization indicating that a payment has been obtained or pre-approved (Vilnai, [0174]).
wherein a user of the vehicle does not interact with the fuel dispenser between or during steps a) through c).  More specifically, according to some embodiments of the invention, once vehicle and 
However, Vilnai may not explicitly teach every aspect of
querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle,…; and
calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle;
d) transmitting a pre-authorization request message to an issuer bank computer based on the pre-authorization amount that is calculated based on the vehicle type and the database of vehicle information in the database that is separate from the user payment account, the pre-authorization request message including at least the pre-authorization amount; 
e) upon receiving a pre-authorization response message from the issuer bank computer, authorizing the fuel dispenser to dispense fuel to the vehicle up to the pre-authorization amount; and
Tingler discloses systems for generating automotive work orders. An electronic scanning device can receive vehicle identification data corresponding to a user, and a server can associate the identification information with a user's account. The server can retrieve customized data relating to the user's vehicle service history and service preferences. The server can automatically generate a work order to initiate automotive services based on the vehicle service data saved in the user's account.  (Tingler, abstract).  Customized fuel authorization commands are automatically generated a based on customized user data.  An identifier provided by the electronic device may be linked to a customer's account which may contain customized data relating to the user's preferred fuel type or grade. Once the user's identification data has been associated with the user's account, the system can request pre-authorization for a monetary value specified in the account, or calculate a pre-authorization amount based on the user's fuel purchase history (Tingler, [0018]).  In exemplary embodiments, the system requests pre-authorization for the specified monetary value from a financial institution or financial account calculated, an authorization of the specified value is requested in step 113. In step 115, an authorization is received for the specified monetary value from a financial institution or financial account associated with the user (assuming of course that the user has sufficient funds in the account). In step 117, a fuel authorization command is generated to initiate dispensing of fuel from the fuel point of sale terminal for an amount of fuel that has a monetary value corresponding to the received authorization (Tingler, [0025]). 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler that a method for automatically determining a pre-authorized amount for a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle,…; and calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; d) transmitting a pre-authorization request message to an issuer bank computer based on the pre-authorization amount that is calculated based on the vehicle type and the database of vehicle information in the database that is separate from the user payment account, the pre-authorization request message including at least the pre-authorization amount; e) upon receiving a pre-authorization response message from the issuer bank computer, authorizing the fuel dispenser to dispense fuel to the vehicle up to the pre-authorization amount.  With both Vilnai and Tingler disclosing authorizing a fuel dispenser with a pre-authorized amount when a detected vehicle approaches 
	While Tingler discloses “Often a pre-authorization amount at the pump places a … hold on an account, which is often held back from the customer's available balance. Portions of the hold that are not used in the subsequent transaction may nevertheless … be released (Tingler, [0017]).”, Vilnai and Tingler may not explicitly teach every aspect of 
f) after dispensing of the fuel to the vehicle is completed, generating a second authorization request message notifying the issuer bank computer to release the pre-authorization amount held on the user payment account.
Bellamy discloses the traditional utility of an electronic payment authorization and fueling station authorization implements an electronic mechanism incorporated into the fuel dispenser for the purpose of second authorization request”, to the Acquiring Processor (item 301).  The Acquiring Processor (item 310) cross-references the pre-authorization transaction to the actual value of the sale in this capture and releases the financial hold on the balance of the pre-authorization request (Bellamy, [0038]-[0043]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler with Bellamy that a method for dispensing fuel that includes a pre-authorization request message with an amount would include, after dispensing of the fuel to the vehicle is completed, generating a second authorization request message notifying the issuer bank computer to release the pre-authorization amount held on the user payment account.  With Vilnai, Tingler, and Bellamy disclosing the pre-authorization of a fuel dispenser for an amount, with Tingler describing the pre-authorization hold on the account being released less than the sale amount at the end of the transaction, and with Bellamy disclosing the specifics of the end of the transaction with a second authorization message sent to an issuer to complete the sale and release the hold on and remaining amount less the sale amount, one of ordinary skill in the art of implementing a method for dispensing fuel that includes a pre-authorization request message with an amount would include, after dispensing of the fuel to the vehicle is completed, generating a second authorization request message notifying the issuer bank computer to release the pre-authorization amount held on the user payment account in order to complete the sale and release the hold on the account at the issuer as described by Tingler ([0017]).  
However, Vilnai, Tingler and Bellamy may not explicitly teach every aspect of
wherein the database of vehicle information is a database that is separate from the user payment account.
Lamb discloses determining a fuel card usage exception with the use of a computer that receives fuel card transaction data responsive to a fuel purchase event. Responsive to detecting an exception associated with the fuel purchase event, the computer may generate an alert and transmit the alert for presentation by a computing device of a user (Lamb, abstract). A server can receive an authorization request to authorize a fuel purchase event using a fuel card (Lamb, [0007]). One of ordinary skill in the art can understand and appreciate that the information received during authorization of a fuel card may include other additional data, such as card number, encrypted card number, price of purchased product, product type (unleaded, leaded, premium fuel, etc.), price per gallon of fuel for each grade of fuel, and so on (Lamb, [0037]-[0038]).  The telematics server 106 may be communicatively coupled to additional external databases and/or servers to obtain information that may aid in processing and formatting the data received from the telematics device 104. The telematics server 106 may have to obtain the vehicle's fuel tank capacity from the vehicle manufacturer’s database or third party database to convert the fuel level data to a user understandable and/or a user desired format. For example, a database of the telematics server 106 may include the vehicle's profile data such as fuel tank capacity, make, model, year, gas mileage associated with one or more vehicles (Lamb [0050], [0101]). Upon receiving the authorization request, the transaction gateway 116 may validate the approval of the account associated with the fuel card. The transaction gateway 116 may communicate with the fuel card server 118 to determine if the fuel card authorization request satisfies rules and regulations associated with the fuel card which may be stored in a database of the fuel card server 118. For example, the rules and regulations can include, inter alia, the number of purchases allowed in a day, the amount of fuel that may be purchased in each transaction, etc. If the account is approved and the rules and regulation criteria are satisfied, the POS device 114 may be instructed to authorize the fuel card 112 for a fuel purchase transaction. (Lamb, [0056]).  Therefore, databases 324-326 are user account/purchases databases, 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, Bellamy with Lamb that a method for pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information would include wherein the database of vehicle information is a database that is separate from the user payment account.  With Vilnai, Tingler, and Lamb disclosing the authorization of a fuel dispenser based on at least a type of fuel or size of a fuel tank, with Tingler additionally suggesting the calculation of the pre-authorized amount based on stored preferences associated with a user, e.g., size of the user’s vehicle’s fuel tank and price of a particular fuel grade and then sending a pre-authorization request with the amount for authorization, and with Lamb disclosing that vehicle specific information, such as fuel tank size, can come from a third party or vehicle manufacturer’s database distinct from user account databases, one of ordinary skill in the art of implementing a method for automatically pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information would include wherein the database of vehicle information is a database that is separate from the user payment account in order to ensure accurate vehicle information, preventing over-authorization of fuel to be purchased, and even fraud (Lamb).  One would therefore be motivated to combine these teachings as in doing so would create this method for pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information.

Regarding claim 3, Vilnai, Tingler, and Bellamy with Lamb teach the method of claim 1 wherein the method further comprises:
transmitting, by the computer to the fuel dispenser, a communication signal which activates the fuel dispenser to dispense the fuel to the vehicle. More specifically, upon identifying the vehicle as an authorized vehicle with a pre-authorized payment plan, the fueling is authorized and the fuel pump begins dispensing fuel (Vilnai, [0172]).

the method of claim 1 wherein determining the pre-authorization amount based upon the information relating to the image comprises determining the pre-authorization amount based upon a type of the vehicle or a size of the vehicle.  More specifically, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]). 

Regarding claim 5, Vilnai, Tingler, and Bellamy with Lamb teach the method of claim 1 wherein the information relating to the image of at least the portion of the vehicle was obtained using a camera device, and wherein the image of at least the portion of the vehicle comprises at least an image that includes a license plate of the vehicle. More specifically, each of the images obtained by cameras are analyzed, using optical recognition software, to ascertain the identity of the objects and license plate number contained within the images (Vilnai, [0109]).  

Regarding claim 6, Vilnai, Tingler, and Bellamy with Lamb teach the method of claim 1 further comprising: determining a payment token based upon the user payment account, wherein the pre-authorization request message that is transmitted to the issuer bank computer comprises the payment token.  More specifically, The Freeway Transaction Gateway (202) performs basic validation of the content of the (pre-authorization) request, validates the purchase and retrieves any discounted pricing, converts the consumer Mobile Device (201) to the appropriate payment mechanism, converts the Fuel Grades (102) identification to the appropriate Pump (101) and subsequently the appropriate merchant ID (MID) on the basis of the payment type and Acquiring Processor (301, issuer). Freeway Transaction Gateway (202) converts the pre-authorization request to the format and communications protocol as required by the specific Acquiring Processor (301, issuer).  Freeway Transaction Gateway (202) routes the pre-authorization request (803) in the certified format (Bellamy, [0030]).  Pump Pre-Authorization (805) contains minimum content being merchant ID (MID), pump identification, fuel grade, and pre-authorization amount. The format and content of Pump Pre-Authorization (805) may vary by merchant location. (Bellamy, [0035], any or all of “payment mechanism”, “format and communications protocol”, “merchant token).

Regarding claim 7, Vilnai teaches a resource provider system comprising: 
one or more input sensors;  More specifically, Camera 504 is optionally a Complementary Metal-Oxide-Semiconductor (CMOS) sensor (Vilnai, [0266])
a resource dispenser (fuel dispenser pump 110, Vilnai, Figure 1); 
a processor; and a computer readable medium coupled to the processor, the computer readable medium comprising code executable by the processor to cause the resource provider system to perform a method (aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon, Vilnai, [0209], [0214]). 
comprising:
a) detecting a presence of a vehicle at a fuel dispenser by receiving information relating to an image of at least a portion of the vehicle at or approaching a resource provider by optically recognizing vehicle identification information from the vehicle; More specifically, at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0041]).  In some embodiments of the invention, the fuel inlet monitoring system is activated, and the at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0099]). Analyzer 510 optionally comprises a license plate recognition (LPR) module. LPR module is configured to recognize the registration number of the vehicle, typically by applying an optical character (OCR) algorithm to the images obtained by imaging device 502, using cameras 504, 506 and/or other cameras (not shown) (Vilnai, [0276]).
b)    determining a user payment account based on the information relating to the image; More specifically, identifier module 504 can access and/or receive one or more than one part of the specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet account).  The at least one database contains a specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet monitoring system, including at least one of the following types of information: a credit card associated with the vehicle, debit card associated with the vehicle, a fuel card associated with the vehicle (Vilnai, [0127]).
c)    determining a pre-authorization amount for a financial transaction by: 
identifying a vehicle type of the vehicle based on the image; 
querying a database of vehicle information based on the vehicle type in order to obtain a resource capacity for the vehicle…  More specifically, optionally, the at least one database contains a general list of vehicle models including at least one of the following types of information: the shape of the vehicle and its components, the physical dimensions of the vehicle and its components, the location of the vehicle's fuel inlet, the type of fuel the vehicle uses, the maximum size of the vehicle's fuel tank (Vilani, [0126]).  Once the identification indicia are interpreted, by the internal computer in camera 102 and/or independent computer 130, an authorization request is sent to one or more of a remote server, an onsite computer running local software, and a third party fuel control system (Vilnai, [0168]).  The authorization response, received from the remote server and/or onsite computer running local software includes a set of parameters, such as the fuel type that the vehicle is allowed to use, the maximum quantity of fuel authorized for each individual purchase, the maximum quantity of fuel authorized each week, the maximum money value of the purchase. These parameters may be based on information received from the client registering a vehicle or may be based on data base records of the size of different vehicles' fuel tanks, types of fuel used by different vehicles, etc. (Vilnai, [0179]).  Vilnai additionally discloses the shut off feature is activated even when the fuel nozzle remains in the fuel inlet, if the amount of fuel dispensed exceeds a certain pre-determined amount. For example, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is 
wherein a user of the vehicle does not interact with the fuel dispenser between or during steps a) through e).  More specifically, according to some embodiments of the invention, once vehicle and payment authorizations are received, fueling authorization remains pending until a nozzle authorization is received, indicating that the fuel nozzle is inserted inside the fuel inlet of a vehicle (Vilnai, [0180], thus, all the authorizations pertaining to a pre-authorization amount can occur before/without interaction with the nozzle or any mechanism of the fuel dispenser).
However, Vilnai may not explicitly teach every aspect of
querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle…; and
calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle;
d) transmitting a pre-authorization request message to an issuer bank computer based on the pre-authorization amount that is calculated based on the vehicle type and the database of vehicle information in the database that is separate from the user payment account the pre-authorization request message including at least the pre-authorization amount; 
e) upon receiving a pre-authorization response message from the issuer computer, authorizing the fuel dispenser to dispense fuel to the vehicle up to the determined pre-authorization amount. 
Tingler discloses systems for generating automotive work orders. An electronic scanning device can receive vehicle identification data corresponding to a user, and a server can associate the identification information with a user's account. The server can retrieve customized data relating to the user's vehicle service history and service preferences. The server can automatically generate a work order to initiate automotive services based on the vehicle service data saved in the user's account.  (Tingler, abstract).  Customized fuel authorization commands are automatically generated a based on 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler that a system for automatically determining a pre-authorized amount for a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain …a resource grade for the vehicle,…; and calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; d) transmitting a pre-authorization request message to 
While Tingler discloses “Often a pre-authorization amount at the pump places a … hold on an account, which is often held back from the customer's available balance. Portions of the hold that are not 
f) after dispensing of the fuel to the vehicle is completed, generating a second authorization request message notifying the issuer bank computer to release the pre-authorization amount held on the user payment account.
Bellamy discloses the traditional utility of an electronic payment authorization and fueling station authorization implements an electronic mechanism incorporated into the fuel dispenser for the purpose of identifying the consumer payment method (Bellamy, [0004]). The card reader initiates a pre-authorization against the issuing bank provisioning credit for the consumer for a pre-determined maximum financial amount (e.g. $75.00) by routing the electronic transaction securely from the card reader through a pump controller (network controller local to the fueling facility which manages all pump operations) to the acquiring network to the issuing bank for the purpose of validating sufficient credit and credit status for the select card for the pre-determined financial amount (Bellamy, [0004]).  Figure 1 depicts a first pre-authorization process at a fuel pump where a pre-authorization request message is transmitted (step 802) through a freeway transaction gateway to an Acquiring Processer (item 301, construed as an issuer).  A pre-authorization response (step 804) eventually activates the fuel pump (Bellamy, [0028]-[0037]).  Figure 2 depicts the sale capture, or fueling completion (step 901).  The actual total sale is communicated as a request message (step 899), equivalent to the claimed “second authorization request”, to the Acquiring Processor (item 301).  The Acquiring Processor (item 310) cross-references the pre-authorization transaction to the actual value of the sale in this capture and releases the financial hold on the balance of the pre-authorization request (Bellamy, [0038]-[0043]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler with Bellamy that a system for dispensing fuel that includes a pre-authorization request message with an amount would include, after dispensing of the fuel to the vehicle is completed, generating a second authorization request message notifying the issuer bank computer to release the pre-authorization amount held on the user payment account.  With Vilnai, Tingler, and Bellamy disclosing the pre-authorization of a fuel dispenser for an amount, with Tingler describing the pre-authorization hold on the account being released less than the sale amount at the end of the second authorization message sent to an issuer to complete the sale and release the hold on and remaining amount less the sale amount, one of ordinary skill in the art of implementing a system for dispensing fuel that includes a pre-authorization request message with an amount would include, after dispensing of the fuel to the vehicle is completed, generating a second authorization request message notifying the issuer bank computer to release the pre-authorization amount held on the user payment account in order to complete the sale and release the hold on the account at the issuer as described by Tingler ([0017]).  One would therefore be motivated to combine these teachings as in doing so would create this system for dispensing fuel that includes a pre-authorization request message with an amount.
However, Vilnai, Tingler and Bellamy may not explicitly teach every aspect of
wherein the database of vehicle information is a database that is separate from the user payment account.
Lamb discloses determining a fuel card usage exception with the use of a computer that receives fuel card transaction data responsive to a fuel purchase event. Responsive to detecting an exception associated with the fuel purchase event, the computer may generate an alert and transmit the alert for presentation by a computing device of a user (Lamb, abstract). A server can receive an authorization request to authorize a fuel purchase event using a fuel card (Lamb, [0007]). One of ordinary skill in the art can understand and appreciate that the information received during authorization of a fuel card may include other additional data, such as card number, encrypted card number, price of purchased product, product type (unleaded, leaded, premium fuel, etc.), price per gallon of fuel for each grade of fuel, and so on (Lamb, [0037]-[0038]).  The telematics server 106 may be communicatively coupled to additional external databases and/or servers to obtain information that may aid in processing and formatting the data received from the telematics device 104. The telematics server 106 may have to obtain the vehicle's fuel tank capacity from the vehicle manufacturer’s database or third party database to convert the fuel level data to a user understandable and/or a user desired format. For example, a database of the telematics server 106 may include the vehicle's profile data such as fuel tank capacity, make, model, year, gas mileage associated with one or more vehicles (Lamb [0050], [0101]). Upon receiving the authorization request, the transaction gateway 116 may validate the approval of the account 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, and Bellamy with Lamb that a system for pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information would include wherein the database of vehicle information is a database that is separate from the user payment account.  With Vilnai, Tingler, and Lamb disclosing the authorization of a fuel dispenser based on at least a type of fuel or size of a fuel tank, with Tingler additionally suggesting the calculation of the pre-authorized amount based on stored preferences associated with a user, e.g., size of the user’s vehicle’s fuel tank and price of a particular fuel grade and then sending a pre-authorization request with the amount for authorization, and with Lamb disclosing that vehicle specific information, such as fuel tank size, can come from a third party or vehicle manufacturer’s database distinct from user account databases, one of ordinary skill in the art of implementing a system for automatically pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information would include wherein the database of vehicle information is a database that is separate from the user payment account in order to ensure accurate vehicle information, preventing over-authorization of fuel to be purchased, and even fraud (Lamb).  One would therefore be motivated to combine these teachings as in doing so would create this system for pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information.

the resource provider system of claim 7, wherein the one or more input sensors includes at least a camera device, wherein an input includes an image of the vehicle, and wherein an identifier for the vehicle is determined by using optical character recognition to convert an image of a license plate within the image of the vehicle into text.  More specifically, analyzer 510 optionally comprises a license plate recognition (LPR) module. LPR module is configured to recognize the registration number of the vehicle, typically by applying an optical character (OCR) algorithm to the images obtained by imaging device 502, using cameras 504, 506 and/or other cameras (Vilnai, [0276]).

Regarding claim 10, Vilnai, Tingler, and Bellamy with Lamb teach the resource provider system of claim 9, wherein the camera device is positioned such that the image of the vehicle includes a back end of the vehicle.  More specifically, camera 102 may be placed at a height of between 0 and 4 meters above the ground and oriented toward the probable location of license plate location on the rear of the vehicle when the driver's side of the vehicle is closest to the fuel dispensing pump (Vilnai, [0101]).

Regarding claim 13, Vilnai, Tingler, and Bellamy with Lamb teach the resource provider system of claim 7, wherein the pre-authorization amount is determined based on vehicle information received from a third party computer.  More specifically, a refueling request event can be received by an onsite computer running local software, or from a third party fuel control system, by implementing a communication protocol between the third party fuel control system and the remote server and/or onsite computer running local software (Vilnai, [0166]).

Regarding claim 14, Vilnai, Tingler, and Bellamy with Lamb teach the resource provider system of claim 7, wherein the one or more input sensors includes at least a depth sensor…More specifically, according to some embodiments of the invention, information is obtained by a remote recognizer device comprising at least one scanner (Vilnai, [0149]).  The remote scanner utilizes the parallax method to analyze images from a plurality of cameras, in which the displacement or difference in the apparent position of an object viewed along two different lines of sight, and measured by the angle or semi-angle of inclination between 
and the pre-authorization amount is determined based on a size of the vehicle.  More specifically, the database contains a specific list of vehicles authorized to receive fuel after being optically identified by the fuel inlet monitoring system, including at least one of the following types of information: the physical dimensions of the vehicle and its components, the maximum size of the vehicle's fuel tank (Vilnai, [0127]).  The shut off feature is activated even when the fuel nozzle remains in the fuel inlet, if the amount of fuel dispensed exceeds a certain pre-determined amount. For example, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]).

Regarding claim 15, Vilnai, Tingler, and Bellamy with Lamb teach the resource provider system of claim 7, wherein the pre-authorization amount is a predetermined value. More specifically, the shut off feature is activated even when the fuel nozzle remains in the fuel inlet, if the amount of fuel dispensed exceeds a certain pre-determined amount. For example, the pre-determined amount may be the amount of fuel the authorized vehicle's fuel tank is capable of holding (Vilnai, [0086]).

Regarding claim 16, Vilnai, Tingler, and Bellamy with Lamb teach the resource provider system of claim 7, wherein the issuer bank computer is operated by an issuer.  More specifically, the system requests pre-authorization for the specified monetary value from a financial institution or financial account associated with the at least one individual (Tingler, [0019], [0025]).

Regarding claim 17, Vilnai, Tingler, and Bellamy with Lamb teach the resource provider system of claim 7, wherein the one or more input sensors includes at least a wireless receiver, and wherein an identifier for the vehicle is determined based upon the identifier for the vehicle being transmitted to the wireless receiver by a wireless transmitter within the vehicle. More specifically, according to some embodiments of the invention, the fuel inlet monitoring system uses at least one of the following methods to identify the vehicle: ...recognition of a radio-frequency identification (RFID) tag (Vilnai, [0094]).

18, Vilnai, Tingler, and Bellamy with Lamb teach the resource provider system of claim 17, wherein the identifier for the vehicle is transmitted to the wireless receiver by the wireless transmitter within the vehicle automatically upon the vehicle coming into proximity of the wireless receiver.  More specifically, the RFID tag identifier is configured to automatically identify vehicles by their RFID tag as they enter the vicinity of said at least one fuel dispenser in said vehicle fueling service station (Vilnai, [0155]). 

Regarding claim 19, Vilnai teaches a method comprising: 
receiving, by a computer comprising a processor and a memory, information relating to an image of at least a portion of a vehicle at or approaching a fuel dispenser, wherein the imager is detected by optical recognition; More specifically, at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0041]).  In some embodiments of the invention, the fuel inlet monitoring system is activated, and the at least one imaging device is configured to automatically obtain images, when a vehicle enters the vicinity of at least one fuel dispensing pump in a vehicle fueling service station (Vilnai, [0099]). Analyzer 510 optionally comprises a license plate recognition (LPR) module. LPR module is configured to recognize the registration number of the vehicle, typically by applying an optical character (OCR) algorithm to the images obtained by imaging device 502, using cameras 504, 506 and/or other cameras (not shown) (Vilnai, [0276]).
identifying, by the computer, based on the information relating to the image, a type of resource from a plurality of types of resources;  More specifically, each of the images obtained by cameras are analyzed, using optical recognition software, to ascertain the identity of the objects and license plate number contained within the images (Vilnai, [0109]). According to some embodiments of the invention, the at least one database contains vehicular identification information. Optionally, the at least one database contains a general list of vehicle models including at least one of the following types of information: … the type of fuel the vehicle uses (Vilnai, [0126]).
transmitting, by the computer, a signal indicating the type of resource to a resource provider, wherein the fuel dispenser is there after activated to provide the type of resource to the vehicle up to a determined pre-authorization amount …, wherein the pre-authorization amount is determined by: identifying a vehicle type of the vehicle based on the image; querying a database of vehicle information based on the vehicle type in order to obtain a resource capacity for the vehicle.  More specifically, optionally, the at least one database contains a general list of vehicle models including at least one of the following types of information: the shape of the vehicle and its components, the physical dimensions of the vehicle and its components, the location of the vehicle's fuel inlet, the type of fuel the vehicle uses, the maximum size of the vehicle's fuel tank (Vilani, [0126]).  Once the identification indicia are interpreted, by the internal computer in camera 102 and/or independent computer 130, an authorization request is sent to one or more of a remote server, an onsite computer running local software, and a third party fuel control system (Vilnai, [0168]).  The authorization response, received from the remote server and/or onsite computer running local software includes a set of parameters, such as the fuel type that the vehicle is allowed to use, the maximum quantity of fuel authorized for each individual purchase, the maximum quantity of fuel authorized each week, the maximum money value of the purchase. These parameters may be based on information received from the client registering a vehicle or may be based on data base records of the size of different vehicles' fuel tanks, types of fuel used by different vehicles, etc. (Vilnai, [0179]).  Fuel dispensing may require both an authorization from the fuel inlet monitoring system indicating that the fuel delivery nozzle is inserted inside an authorized vehicle fuel inlet and a separate payment authorization indicating that a payment has been obtained or pre-approved (Vilnai, [0174]).
wherein the fuel dispenser is activated to provide the type of resource to the vehicle up to the determined pre-authorization amount after calculating the pre-authorization amount.  More specifically, the authorization response, received from the remote server and/or onsite computer running local software includes a set of parameters, such as the fuel type that the vehicle is allowed to use, the maximum quantity of fuel authorized for each individual purchase, the maximum quantity of fuel authorized each week, the maximum money value of the purchase. These parameters may be based on information received from the client registering a vehicle or may be based on data base records of the size of different vehicles' fuel tanks, types of fuel used by different vehicles, etc. (Vilnai, [0179]). Vilnai additionally discloses the shut off feature is activated even when the fuel nozzle remains in the fuel inlet, if the amount of fuel dispensed exceeds a certain pre-determined amount. For example, the pre-
However, Vilnai may not explicitly teach every aspect of
querying a database of vehicle information based on the vehicle type in order to obtain… a resource grade for the vehicle…; 
calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; [and]
[wherein the determined pre-authorization amount is] pre-authorized by an issuer bank computer for a financial transaction;
Tingler discloses systems for generating automotive work orders. An electronic scanning device can receive vehicle identification data corresponding to a user, and a server can associate the identification information with a user's account. The server can retrieve customized data relating to the user's vehicle service history and service preferences. The server can automatically generate a work order to initiate automotive services based on the vehicle service data saved in the user's account.  (Tingler, abstract).  Customized fuel authorization commands are automatically generated a based on customized user data.  An identifier provided by the electronic device may be linked to a customer's account which may contain customized data relating to the user's preferred fuel type or grade. Once the user's identification data has been associated with the user's account, the system can request pre-authorization for a monetary value specified in the account, or calculate a pre-authorization amount based on the user's fuel purchase history (Tingler, [0018]).  In exemplary embodiments, the system requests pre-authorization for the specified monetary value from a financial institution or financial account associated with the at least one individual. If the value is authorized, the system generates a fuel authorization command authorizing the fuel point of sale terminal to dispense the amount of fuel corresponding to the specified monetary value. The actual amount of fuel dispensed can be any amount of fuel whose corresponding value that does not exceed the specified monetary value (Tingler [0019]). A series of automatic processes and algorithms can be used to automatically adjust the pre-authorization amounts for a user based on previous visits and/or the increasing/decreasing price of fuel (Tingler, [0020]). The user's account may also include customized data relating to the user's preferred fuel type or 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler that a method for automatically determining a pre-authorized amount for a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain… a resource grade for the vehicle…; calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; [and] [wherein the determined pre-authorization amount is] pre-authorized by an issuer bank computer for a financial transaction.  With both Vilnai and Tingler disclosing authorizing a fuel dispenser with a pre-authorized amount when a detected vehicle approaches based on at least a type of fuel or size of a fuel tank, and with Tingler additionally suggesting the calculation of the pre-authorized monetary amount based on stored preferences associated with a user, e.g., size of the user’s vehicle’s fuel tank and price of a particular fuel grade, sending a pre-authorization request with the monetary amount for authorization to a financial institution or financial account, and receiving said authorization from said financial institution or financial account to initiate fueling, one of ordinary skill in the art of implementing a method for automatically determining a pre-authorized amount for a resource dispenser when a vehicle identified by sensors approaches would include querying a database of vehicle information based on the vehicle type in order to obtain… a resource grade for the vehicle…; calculating the pre-authorization amount based on a price for the resource grade for the vehicle and the resource capacity of the vehicle; [and] [wherein the determined pre-authorization amount is] pre-authorized by an issuer bank computer for a financial transaction in order to allow the pre-authorization amount be more 
While Tingler discloses “Often a pre-authorization amount at the pump places a … hold on an account, which is often held back from the customer's available balance. Portions of the hold that are not used in the subsequent transaction may nevertheless … be released (Tingler, [0017])”, Vilnai and Tingler may not explicitly teach every aspect of:
generating a second authorization request message notifying the issuer bank computer to release the pre-authorization amount held on the user payment account.
Bellamy discloses the traditional utility of an electronic payment authorization and fueling station authorization implements an electronic mechanism incorporated into the fuel dispenser for the purpose of identifying the consumer payment method (Bellamy, [0004]). The card reader initiates a pre-authorization against the issuing bank provisioning credit for the consumer for a pre-determined maximum financial amount (e.g. $75.00) by routing the electronic transaction securely from the card reader through a pump controller (network controller local to the fueling facility which manages all pump operations) to the acquiring network to the issuing bank for the purpose of validating sufficient credit and credit status for the select card for the pre-determined financial amount (Bellamy, [0004]).  Figure 1 depicts a first pre-authorization process at a fuel pump where a pre-authorization request message is transmitted (step 802) through a freeway transaction gateway to an Acquiring Processer (item 301, construed as an issuer).  A pre-authorization response (step 804) eventually activates the fuel pump (Bellamy, [0028]-[0037]).  Figure 2 depicts the sale capture, or fueling completion (step 901).  The actual total sale is communicated as a request message (step 899), equivalent to the claimed “second authorization request”, to the Acquiring Processor (item 301).  The Acquiring Processor (item 310) cross-references the pre-authorization transaction to the actual value of the sale in this capture and releases the financial hold on the balance of the pre-authorization request (Bellamy, [0038]-[0043]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai and Tingler with Bellamy that a method for dispensing fuel that includes a pre-authorization request message with an amount would include generating a second authorization second authorization message sent to an issuer to complete the sale and release the hold on and remaining amount less the sale amount, one of ordinary skill in the art of implementing a method for dispensing fuel that includes a pre-authorization request message with an amount would include, after dispensing of the fuel to the vehicle is completed, generating a second authorization request message notifying the issuer bank computer to release the pre-authorization amount held on the user payment account in order to complete the sale and release the hold on the account at the issuer as described by Tingler ([0017]).  One would therefore be motivated to combine these teachings as in doing so would create this method for dispensing fuel that includes a pre-authorization request message with an amount.
However, Vilnai, Tingler and Bellamy may not explicitly teach every aspect of
wherein the database of vehicle information is a database that is separate from the user payment account.
Lamb discloses determining a fuel card usage exception with the use of a computer that receives fuel card transaction data responsive to a fuel purchase event. Responsive to detecting an exception associated with the fuel purchase event, the computer may generate an alert and transmit the alert for presentation by a computing device of a user (Lamb, abstract). A server can receive an authorization request to authorize a fuel purchase event using a fuel card (Lamb, [0007]). One of ordinary skill in the art can understand and appreciate that the information received during authorization of a fuel card may include other additional data, such as card number, encrypted card number, price of purchased product, product type (unleaded, leaded, premium fuel, etc.), price per gallon of fuel for each grade of fuel, and so on (Lamb, [0037]-[0038]).  The telematics server 106 may be communicatively coupled to additional external databases and/or servers to obtain information that may aid in processing and formatting the data received from the telematics device 104. The telematics server 106 may have to obtain the vehicle's fuel tank capacity from the vehicle manufacturer’s database or third party database to 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, and Bellamy with Lamb that a method for pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information would include wherein the database of vehicle information is a database that is separate from the user payment account.  With Vilnai, Tingler, and Lamb disclosing the authorization of a fuel dispenser based on at least a type of fuel or size of a fuel tank, with Tingler additionally suggesting the calculation of the pre-authorized amount based on stored preferences associated with a user, e.g., size of the user’s vehicle’s fuel tank and price of a particular fuel grade and then sending a pre-authorization request with the amount for authorization, and with Lamb disclosing that vehicle specific information, such as fuel tank size, can come from a third party or vehicle manufacturer’s database distinct from user account databases, one of ordinary skill in the art of implementing a method for automatically pre-authorizing a resource dispenser based at least on vehicle-tank capacity and grade of fuel retrieved from a database with vehicle information would include wherein the database of vehicle information is a database that is separate from the user payment account in order to ensure accurate vehicle information, preventing over-authorization of fuel to be purchased, and even fraud (Lamb).  One would therefore be motivated to 

Regarding claim 20, Vilnai, Tingler, and Bellamy with Lamb teach the method of claim 19, wherein a resource is fuel the type of resource is a grade of fuel. More specifically, An identifier provided by the electronic device may be linked to a customer's account which may contain customized data relating to the user's preferred fuel type or grade (Tingler, [0118]).

Regarding claim 22, Vilnai, Tingler, and Bellamy with Lamb teach the method according to claim 1, wherein the pre-authorization request message requests pre-authorization of a pre-determined amount for the financial transaction.  More specifically, the system requests pre-authorization for the specified monetary value from a financial institution or financial account associated with the at least one individual. If the value is authorized, the system generates a fuel authorization command authorizing the fuel point of sale terminal to dispense the amount of fuel corresponding to the specified monetary value. The actual amount of fuel dispensed can be any amount of fuel whose corresponding value that does not exceed the specified monetary value (Tingler [0019]).

Claims 11 and 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilnai, Tingler, and Bellamy with Lamb as applied to claim 7 above, and further in view of McQuade et al. (US 2012/0095920 A1, hereafter referred to as “McQuade”).

Regarding claim 11, Vilnai, Tingler, and Bellamy with Lamb teach the resource provider system of claim 7, including that according to some embodiments of the invention, the at least one database contains vehicular identification information. Optionally, the at least one database contains a general list of vehicle models including at least one of the following types of information: the shape of the vehicle and its components, the physical dimensions of the vehicle and its components (Vilnai, [0126]). The at least one database contains a specific list of vehicles authorized to receive fuel after being optically identified by the 
However, Vilnai, Tingler, and Bellamy with Lamb may not explicitly teach every aspect of 
where in the one or more input sensors includes at least a weight sensor, and the pre-authorization amount is determined based on a weight of the vehicle.
McQuade discloses a fuel authorization system enables data to be exchanged between vehicles and a fuel vendor, to verify that the vehicle is authorized to receive fuel. In an exemplary embodiment, each fuel island is equipped with a motion detector. When the motion detector senses a vehicle in the fuel lane, an RF query is sent to the vehicle. Participating vehicles respond with an IR transmission. Once the verification is complete, the fuel dispenser is enabled. If the motion detector senses that the vehicle leaves, the fuel dispenser is disabled. (McQuade, abstract). A sensor element at the fuel island detects when a vehicle enters and leaves a specific fuel island or fuel lane. When a vehicle enters a specific fuel island, the sensor element indicates to a system controller that a vehicle is present. Then, a wireless query is sent to the vehicle, to determine if the vehicle has been equipped to participate in the automated fuel authorization process (McQuade, [0005]). A weigh scale (or other form of pressure sensor) can be included in the fuel lane to detect the weight of a vehicle (McQuade, [0032], [0037]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, Bellamy, and Lamb with McQuade that a method for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches would include where in the one or more input sensors includes at least a weight sensor, and the pre-authorization amount is determined based on a weight of the vehicle.  With Vilnai, Tingler, and McQuade disclosing authorizing a fuel dispenser when a detected vehicle approaches, and with Vilnai disclosing identifying the vehicle by shape and physical dimensions, and with that identity, determining an amount of fuel authorized for dispensing, and with McQuade additionally disclosing a weight sensor that can determine said physical dimension, i.e., vehicle weight, one of ordinary skill in the art of implementing a method for automatically pre-authorizing a resource dispenser when a vehicle identified by sensors approaches 

Regarding claim 12, Vilnai and Tingler with McQuade teach the resource provider system of claim 11, wherein the pre-authorization amount is determined based on the weight of the vehicle exceeding a threshold value.  More specifically, as explained above, the combination of Vilnai and McQuade would include identifying a vehicle based on weight (different thresholds) and pre-authorize an amount of fuel to dispense based on that identity (Vilnai, [0126]-[0127]; McQuade, [0005], [0032], [0037]).

Claim 21, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilnai, Tingler, and Bellamy with Lamb as applied to claim 1 above, and further in view of Brown et al. (US 2003/0065630 A1, hereafter referred to as “Brown”).


Regarding claim 21, Vilnai, Tingler, and Bellamy with Lamb teach the method according to claim 1, specifically, the exception engine 312 may receive the gas mileage associated with the vehicle from a third party database or a vehicle manufacturers database (Lamb [0108]).  However, Vilnai, Tingler, and Lamb may not explicitly teach every aspect of wherein the resource capacity of the vehicle used to calculate the pre-authorization amount is partially based on whether the vehicle is a high gas efficiency vehicle or low gas efficiency vehicle.
Brown discloses a method, system, and program for adjusting an amount owed for fueling a vehicle based on vehicle characteristics (Brown, [0041]). Advantageously, by scanning a registration number from registration tag 109, the registration number may be transmitted to a cumulative characteristics database server 120 with a request for vehicle characteristics information associated with the registration number. According to one embodiment of the present invention, cumulative 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Vilnai, Tingler, Bellamy, and Lamb with Brown that a method for automatically pre-authorizing a resource dispenser would include wherein the resource capacity of the vehicle used to calculate the pre-authorization amount is partially based on whether the vehicle is a high gas efficiency vehicle or low gas efficiency vehicle.  With Vilnai, Tingler, Lamp and Brown disclosing systems pertaining to payment at a fuel dispenser, and with Brown disclosing the amount charged for fuel can be based on the vehicle’s gas efficiency, one of ordinary skill in the art of implementing a method for automatically pre-authorizing a resource dispenser would include wherein the resource capacity of the vehicle used to calculate the pre-authorization amount is partially based on whether the vehicle is a high gas efficiency vehicle or low gas efficiency vehicle in order to promote society’s acquiring of more efficient vehicles ultimately preserving/protecting the environment.  One would therefore be motivated to combine these teachings as in doing so would create this method for automatically pre-authorizing a resource dispenser.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F RIEGLER whose telephone number is (571)270-3625. The examiner can normally be reached M-F 9:30am-6:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Morse can be reached on 571-272-3838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F RIEGLER/Primary Examiner, Art Unit 2615